18 N.Y.2d 965 (1966)
Murray M. Salzberg, Appellant-Respondent,
v.
State of New York, Respondent-Appellant. (Claim No. 40171.)
Court of Appeals of the State of New York.
Argued November 29, 1966.
Decided December 29, 1966.
John R. Davison and David M. Levy for appellant-respondent.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Ruth Kessler Toch of counsel), for respondent-appellant.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs; no opinion.